EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

This Allowance is in response to the RCE filed May 16, 2022.

Claims 9 and 18 have been cancelled.  Due to the cancellation claim 18, claims 19 and 20, as presented in the above response, depend from a cancelled claim.  The Examiner’s Amendment below corrects the dependence on claims 19 and 20.

The drawings were received on May 16, 2022.  These drawings are accepted and overcome the previously presented objection thereto.

The amendment to claims 4, 13, 14, and 20 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1, 8, and 17 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 1-8, 10-17, 19, and 20 are allowable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims
	Claim 19 has been amended as follows:
--19. (Currently Amended) The door assembly of claim 17 

Claim 20 has been amended as follows:
--20. (Currently Amended) The door assembly of claim 17 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a blowout preventer that includes a front side, with a door opening, and a back side, with an outlet, that is positioned opposite to the front side about a central axis of an internal cavity of the blowout preventer as recited in the claimed combination.

Regarding claims 2-7:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 8:  Claim 8 has been amended to include the subject matter of previously indicated allowable claim 9 and thus is allowable for the reasons set forth with respect to claim 9 in the previous Office Action.

Regarding claim 10-16:  These claims are considered allowable due to their dependence on claim 8.

Regarding claim 17:  Claim 17 has been amended to include the subject matter of previously indicated allowable claim 18 and thus is allowable for the reasons set forth with respect to claim 18 in the previous Office Action.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/20/2022